DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-19 are allowed.  The following is an examiner’s statement of reasons for allowance: 

Amendments to the claims were received on December 23, 2021.  These amendments overcome the previous rejections under 35 U.S.C. 112(a).

The prior art of record fails to teach or render obvious all of “a plurality of connecting elements fixing the stationary guide to the housing with respect to the axial direction, each connecting element of the plurality of connecting elements configured to enable radial relative movement between the housing and the stationary guide, and comprising a sleeve arranged in an axial bore in the housing or in the stationary guide and a fixing device extending through a central longitudinal passage in the sleeve and into another of the housing or the stationary guide to fix the stationary guide, the central longitudinal passage disposed around an axis passing through a center of the sleeve and the sleeve having an outer diameter which is smaller than an inner diameter of the axial bore, so that an annular gap is formed between the sleeve and a wall limiting the axial bore” as stated in claim 1.  

As argued by applicant on August 10, 2021, Grzina does not teach a fixing device extending through a central longitudinal passage in the sleeve into the housing, where the central longitudinal passaged is disposed around an axis passing through the center of the sleeve.  Pfister et al. (GB 926187, cited as related art by applicant) might have a structure that could be considered to read on this limitation shown in figure 2; however, not enough detail is provided to conclude that this structure would render this limitation obvious.  Similarly, Hartmann (USPN 6,471,468) teaches a centrifugal pump with a 

The prior art of record fails to teach or render obvious all of “the annular support surface of the housing disposed radially inside of the radial annular surface of the stationary guide, the annular support surface of the housing facing in a direction away from the shaft and the radial annular surface of the guide facing in a direction of the shaft” as stated in claim 17.  

As argued by applicant on August 10, 2021, this is not taught by Fullemann.  Hartmann does teach an outer annular support surface of the housing facing away from the shaft, but does not explicitly teach a stationary guide with an inner radial annular surface facing towards the shaft on the outside of the outer annular support surface of the housing.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN E SCHARPF whose telephone number is (571)270-5304. The examiner can normally be reached Monday - Friday 7:30am-4:30pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/Susan E Scharpf/Examiner, Art Unit 3747                                                                                                                                                                                                        

/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747